Citation Nr: 0335713	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether a January 28, 1976, rating decision, which 
awarded a 10 percent disability evaluation for the service-
connected low back disorder, should be reversed or amended on 
the basis of clear and unmistakable error (CUE). 
 
2.  Entitlement to an effective date earlier than July 5, 
1996 for the grant of 70 percent disability rating for 
service-connected eye disability, to include whether there 
was clear and unmistakable error. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 until April 
1958, and from June 1958 until June 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from November 1999 
and June 2000 rating decisions of the Regional Office (RO) in 
Washington, DC, that granted a 70 percent rating for right 
eye disability effective from July 5, 1996.  The veteran has 
expressed dissatisfaction with the effective date of the 
award.  By rating action dated in December 2000, the RO 
denied clear and unmistakable error in the January 28, 1976 
rating decision that awarded a 10 percent disability 
evaluation for the service-connected low back disorder, from 
which the appellant has also filed a timely appeal.  In the 
statement of the case dated in August 2002, the RO addressed 
the issue of clear and unmistakable error in the effective 
date of the award of 70 percent for visual impairment.  By VA 
Decision Review Officer decision dated in August 2002, a 100 
percent disability evaluation was granted for the (bilateral) 
service-connected eye disorder, effective from January 22, 
2001.

A review of the record also reveals that in January and March 
1997, the appellant filed a claim for a number of 
disabilities which were addressed in RO rating decisions 
dated in March and June 1997.  The veteran was notified by 
letter dated in June 1997 that service connection was 
established for post-traumatic stress disorder (PTSD), and 
that individual unemployability and special monthly 
compensation under 38 U.S.C.A. § 1114 (2002) for loss of use 
of one eye were granted.  The veteran filed a timely notice 
of disagreement in August 1997 as to all issues that were 
denied in the June 1997 communication.  As to the denied 
issues, service connection for a left eye disorder and 
diabetes mellitus was subsequently established by rating 
actions dated in April 2001, and May 2001; the former rated 
100 percent disabling by VA Decision Review Officer decision 
in August 2002.  The Board observes, however, that the 
appellant was never provided a statement of the case as to 
the issues of entitlement to service connection for a skin 
disease of the back and neck secondary to exposure to 
herbicides, service connection for gum and dental disorders, 
and increased ratings for a back disorder and hypertension.  
The Board thus finds that these issues have been in an open 
status since June 1997, and that a statement of the case is 
required as to those matters.  

Similarly, the Board finds that the August 2002 "notice of 
disagreement" in conjunction with the November 2002 
"Brief" constitutes a notice of disagreement with the 
effective date for the 100 percent rating for the bilateral 
eye conditions awarded in the August 2002 Decision Review 
Officer's decision.  This, too, now requires a statement of 
the case.

The veteran presented testimony before the undersigned Member 
of the Board in Washington, D.C., in March 2003.  The 
transcript is of record.


FINDINGS OF FACT

1.  In a rating determination dated January 28, 1976, the RO 
assigned a 10 percent evaluation for service-connected low 
back disability; this determination was in accord with the 
evidence then of record and the legal authority then in 
effect.

2.  A claim alleging increased eye disability was received by 
VA's Congressional Liaison Service July 2, 1996; decreased 
visual fields on the left were first demonstrated July 8, 
1996.

CONCLUSIONS OF LAW

1.  There is no CUE in the January 1976 decision assigning no 
more than a 10 percent disability rating for service-
connected low back disability.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R.§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5293, 5294, 5295 (1975); 38 C.F.R. § 3.105 
(2002).

2.  Increased eye disability was not factually ascertainable 
prior to July 2, 1996, the correct effective date for the 70 
percent rating which was later assigned.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that CUE was committed in 
the January 1976 rating decision that awarded only a 10 
percent rating for the service-connected low back disorder 
because the RO failed to properly apply the existing law at 
that time.  The veteran presented testimony upon personal 
hearing on appeal in March 2003 to the effect that he had 
serious problems with his back in service, and could not get 
or maintain a good job on account thereof.  He stated that he 
had constant back pain all the time, and sometimes could not 
get out of bed.  He stated that he was treated for such 
symptoms right out of service.  He and his witness both 
testified that in the initial rating decisions in July 1975 
and January 1976, the service-connected low back disability 
was erroneously evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5294-5295, instead of Diagnostic Codes 5292 and 5293 
for limitation of lumbar motion and intervertebral disc 
syndrome, which (they assert) would have entitled the 
appellant to a higher rating.  

The veteran contends that he should have received a 70 
percent rating for service-connected right eye disability 
back to 1993, because he was having serious eye problems all 
along, and because his eye disorders were missed or 
misdiagnosed by his private physicians and the VA, resulting 
in improper treatment and a worsening of his disability.  The 
representative argued at the hearing that the veteran is 
entitled to an earlier effective because there is an open 
claim dating back to a Report of Contact dated September 9, 
1994, wherein the veteran requested reconsideration of the 
eye rating, and that this has not been addressed to date.  In 
the alternative, it is argued that there was CUE in the 
rating the eye disability 70 percent no earlier than July 5, 
1996, because a letter is of record from the veteran's 
Congressional representative with a date stamp of June 17, 
1996, prior to being forwarded to the RO.  It is also argued 
that there is also a letter from the veteran date stamped on 
June 10, 1996 which could also be construed as a claim for an 
increased rating for the right eye.

Preliminary Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. 38 C.F.R. § 5103A (West Supp. 2002), was signed into 
law, and includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim..  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  

The Board points out, however, that the notice and duty to 
assist provisions of the recently enacted VCAA are not 
applicable to claims of CUE in prior RO decisions.  Parker v. 
Principi, 15 Vet.App. 407 (2002), Juarez v. Principi, 16 
Vet.App. 518 (2002).  This is because such claims are 
evaluated based on the evidence of record, and the law and 
regulations controlling at the time of the disputed decision.  

Pertinent Law and Regulations

Previous determinations of the RO are final and binding, 
including decisions of service connection, degree of 
disability...and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 2002), and 38 C.F.R. § 3.400(o) (2002).  The general 
rule with respect to the effective date of an award of 
increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 
U.S.C.A.§ 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Id.

Further, under 38 C.F.R. § 3.157(b)(1) (2002), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established. 
Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-4 (1993), Russell v. Principi, 3 Vet.App. at 
313-314. (1992).

Similarly, broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non- specific claim of error cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
See Fugo, 6 Vet. App. at 44-45.  

Specific Issues

1.  Whether there was clear and unmistakable error in the 
January 28, 1976, rating decision which awarded a 10 percent 
disability evaluation for the service-connected low back 
disorder.  

Factual Background

The record reflects that the veteran filed a claim for 
service connection for disabilities that included a back 
disorder in July 1975.  By rating action dated in July 1975, 
the RO granted service connection for lumbosacral strain with 
hyperlordosis under 38 C.F.R. § 4.71a, Diagnostic Codes 5294-
9295, and a zero percent disability evaluation was assigned 
from July 1, 1975.  

The veteran underwent a VA examination in November 1975 and 
indicated that he had had a backache since 1968, but had been 
able to continue active duty until 1975 with the aid of 
medication and exercises.  The appellant related that the 
backache had gotten worse in 1969, and that he was unable to 
do anything at home without taking a Darvon compound.  He 
said that pain did not radiate into his legs.  Physical 
examination at that time revealed forward flexion to 10 
inches from the toes.  It was reported that heel and toe gait 
was performed normally.  There was tenderness to percussion 
over the lower lumbar spine.  Squatting caused pain in the 
back.  It was noted that flexion of the legs against the 
abdomen did not result in pain.  

An X-ray of the lumbar spine showed a minimal levoscoliosis 
of the lower lumbar spine.  There was a slight posterior 
wedging at the L5-S1 intervertebral disc space which was felt 
to be consistent with an element of discogenic disease at 
that level.  It was reported that the lumbosacral spine was 
otherwise negative for bone, joint or intervertebral disc 
space pathology.  An impression of chronic back pain, 
probably caused by degenerative arthritis of the lumbosacral 
spine, was rendered.  

By rating action dated in January 1976, the noncompensable 
rating for the service-connected low back disorder was 
increased to 10 percent from July 1, 1975, and was 
recharacterized as chronic back pain due to degenerative 
arthritis of the lumbosacral spine under the provisions 
38 C.F.R. § 4.71a, Diagnostic Code 5294-9295.  

Legal Analysis

The RO assigned a 10 percent rating for degenerative 
arthritis of the lumbosacral spine under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294-9295 (1975) based on the clinical 
findings evident in the record at that time.  The veteran did 
not file an appeal within one year of the notification of the 
January 1976 rating decision at issue.  Therefore, the 
decision became final and will be accepted as correct in the 
absence of CUE.  See 38 C.F.R. § 3.105(a).

As of the January 1976 rating decision, Diagnostic Code 5294 
provided that a 10 percent evaluation was warranted for 
sacroiliac injury and weakness where there was characteristic 
pain on motion.  A 20 percent evaluation required muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion.  Under Diagnostic Code 5295, a 10 
percent evaluation was warranted for lumbosacral strain where 
there was characteristic pain on motion.  A 20 percent 
evaluation required muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. Part 4 (1975).

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation.  A 20 percent evaluation 
required moderate limitation of motion.  Under Diagnostic 
Code 5293, a 10 percent evaluation was warranted for mild 
intervertebral disc syndrome.  A 20 percent evaluation 
required moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. Part 4 (1975).

The veteran specifically refers to chronic pain and other 
symptoms which he avers were shown on VA examination in 
November 1975 that warranted a rating in excess of 10 percent 
at that time.  The Board points out, however, that while such 
symptoms to include complaints of pain, tenderness, pain on 
motion and X-ray pathology were demonstrated on examination, 
there is no showing of any untoward symptomatology in this 
regard.  Although limitation of motion was not expressed in 
degrees, the evidence does not indicate that it was more than 
slight.  No muscle spasm was elicited, nor was unilateral 
loss of lateral spine motion in a standing position observed.  
As well, the degree of pain was not quantified upon 
examination, and there was no contemporaneous evidence which 
reflects that the veteran's complaints of pain were at least 
moderate with recurring attacks.  In this regard, the Board 
points out that the mere showing of X-ray findings that were 
felt to be consistent with an element of discogenic disease 
at L5-S1 do not provide a basis for a higher rating in the 
absence of corresponding symptomatology.  

Moreover, despite such X-ray evidence, the medical examiner 
at that time specifically diagnosed degenerative arthritis of 
the back.  In this regard, there was no evidence of record at 
the time of the January 1976 rating decision to support a 
higher rating under Diagnostic Codes 5003-5010 (1975) 
pertaining to arthritis.  Consequently, the Board concludes 
that there is no basis to find that the veteran would have 
been awarded a higher disability evaluation under any 
applicable code pertaining to the low back in January 1976, 
but for error.  The examination findings in November 1975 are 
thus found to be commensurate with a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262-
5295 (1967).  

The veteran's assertion of error is essentially a simple 
disagreement as to how the RO weighed the evidence as to the 
degree of low back symptomatology in arriving at a disability 
rating.  Disagreement with how the evidence is weighed is not 
CUE.  See Damrel, supra.  Based upon the medical findings 
upon examination in November 1975, it is not undebatable that 
the existing evidence demonstrated that the veteran's low 
back disorder was productive of more than slight 
symptomatology, warranting more than a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
opposed to 5295.  CUE will not be found when there is a mere 
disagreement with interpretation of facts.  A mere difference 
of opinion in the outcome of a prior adjudication does not 
provide an excuse to find clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 2541 (1991); Oppenheimer 
v. Derwinski, 1 Vet. App. 370; Rovie v. Derwinski, 1 Vet. 
App. 612 (1991).  

The Board would also note that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 were in effect at the time of the RO 
rating action in January 1976, although the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) was not.  In any event, 
there was no objective showing of additional functional loss 
due to pain involving the low back at that time.  Moreover, 
no findings of abnormal motion or weakened movement were 
indicated, and evidence of excess fatigability, 
incoordination, or pain on motion was lacking.  As such, the 
veteran has failed to allege an error of fact or law in the 
January 1976 rating decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  As 
such, no basis for a finding of CUE regarding the RO's 
assignment of a 10 percent rating for the service-connected 
low back disability in January 1976 is demonstrated.


2.  Whether there was clear and unmistakable error in 
assigning an effective date no earlier than July 5, 1996 for 
a 70 percent disability evaluation for service-connected eye 
disability.

Factual Background

A claim for service connection for loss of vision secondary 
to hypertension was received on June 25, 1993.  

Military facility outpatient clinical records dated in August 
1991 reflect that the veteran sought treatment for blurred 
vision of the right eye of unknown etiology which was felt to 
require observation by a specialist.  In August 1992, it was 
noted that a right macular lesion had been observed by his 
optometrist for which he subsequently underwent extensive 
consultation and work-up, ultimately leading to a diagnosis 
of subretinal neovascular membrane (SRNVM).  The appellant 
was also shown to have received fairly regular treatment for 
symptoms affecting the left eye diagnosed as recurrent 
episcleritis.  When treated for left eye episcleritis in June 
1993, visual acuity was recorded as 20/20, bilaterally.  

The veteran continued to seek treatment for bilateral eye 
complaints, including recurrent left eye episcleritis, and in 
November 1993, was noted to have a non treatable lesion of 
the right eye, an occult choroidal neovascular membrane 
(CNV), age-related macular degeneration(AMD), and pigment 
epithelial detachments (PED).  In January 1994, visual acuity 
was noted to be 20/300 in the right eye and 20/20 on the 
left.  

The veteran underwent VA examination in January 1994 where he 
was observed to have uncorrected and corrected vision in the 
right eye of counting fingers at three feet.  Left eye 
uncorrected and corrected vision was 20/20.  No visual field 
deficit was noted.  An assessment of decreased vision due to 
macular scar secondary to hypertension was rendered.  In May 
1994, the veteran was reported to have stable SRVNM in the 
right eye which was not treatable.  The left eye was also 
found to be stable.

By rating action dated in July 1994, service connection for 
decreased right eye vision secondary to maculopathy with 
macular scar secondary to hypertension was granted, and 
assigned a 30 percent rating under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070, effective from June 25, 1993.  The 
veteran was notified of this decision by letter dated in July 
1994.

In a Report of Contact dated in September 1994, it was 
recorded that the veteran requested "reconsideration" of 
the rating decision of July 11, 1994, and "specifically," 
that service connection should have been granted for 
disability of both eyes secondary to hypertension.  It was 
noted that he also sought increased ratings for hypertension 
and back disability.

By rating action dated in October 1994, an increased rating 
for hypertension and service connection for left eye 
disability was denied.  The veteran was notified of this 
decision by letter dated in March 1995 and filed a notice of 
disagreement that was received in May 1995.  In a rating 
action dated in March 1996 addressing those same issues, the 
disability rating with respect to hypertension was confirmed 
and continued.  It was noted that a decision regarding 
service connection for a left eye disorder was being deferred 
for a VA eye examination, and he was notified of such by 
letter dated in March 1996.  

Upon VA vision examination in March 1996, visual acuity at 
distance without correction was counting fingers at 6 inches 
in the right eye, and 20/30-1 on the left.  With best 
correction, distant vision remained the same.  Near vision 
without correction was less than 20/800 on the right and 
20/100 on the left.  With best correction, there was 
improvement of the left eye to 20/40.  The veteran was 
observed to have intraocular pressure of 21 on the right and 
20 on the left.  Fundus examination showed a macular scar on 
the right side which was noted to be consistent with his 
history of age-related macular degeneration and subretinal 
revascularization.  The peripheral examination was 
unremarkable.  

Correspondence dated June 10, 1996 was received from the 
veteran indicating that he had received a letter pertaining 
to his blood pressure and was waiting for another evaluation 
on his teeth and eyes.  He also requested service connection 
for other disabilities at that time.

Received on July 2, 1996 was a letter from the office of 
Senator Paul Sarbanes with correspondence from the veteran 
attached clearly indicating that his right eye was worsening 
and that he desired to be compensated for such.

The veteran complained of worsening vision in a clinic note 
dated July 3, 1996.  He was seen at the Naval Medical Center 
July 8, 1996, and found to have difficulty with peripheral 
finger count in all quadrants.  He continued to receive 
periodic follow-up for eye disability.

September 1996 visual field testing at Wilmer Eye Institute 
showed "virtually no recordable field" on the right, and 
"massive loss with temporal-paracentral sparing" on the 
left.

Upon VA vision examination in May 1997, uncorrected distance 
visual acuity was 1/200 on the right and 20/30 on the left.  
With correction, there was no improvement on the right.  The 
left eye improved to 20/25.  The uncorrected near visual 
acuity was counting fingers at one foot on the right and 
20/200 on the left side.  With correction, the veteran's 
vision improved to 20/30 on the left side.  When examined by 
the VA in July 1997, he stated that he had recently been seen 
at Johns Hopkins medical facility in June 1997, where 
diagnostic testing had revealed findings consistent with 
probable posterior uveal bleeding syndrome (PUBS).  Following 
examination, the examiner commented that the assessment was 
possible posterior uveal bleeding syndrome in the right eye 
versus macular degeneration, although the etiology of the 
former was questioned.  It was noted that the veteran had 
early cataracts which was consistent with his vision in the 
left eye.  Consultation with a vitreoretinal specialist was 
advised.  

A clinical report dated in June 1997 from the Wilmer Eye 
Institute noted that the veteran complained of decreasing 
visual acuity.  Following examination, diagnoses of probable 
PUBS or polypoidal choroidopathy were rendered.  It was 
noted, however, that the veteran's decreasing peripheral 
vision was not explained by PUBS.

The veteran's vision was evaluated by the VA in December 
1998.  A detailed eye medical history was recited.  On 
examination, visual acuity at distance without correction was 
light perception on the right, and 20/70 on the left which 
was improved to 20/30 with correction.  Near visual acuity 
without correction was light perception on the right and 
20/100 on the left, improved to 20/40.  It was reported that 
the external examination was remarkable for the absence of an 
afferent papillary defect on the right side.  Examination of 
the anterior segment demonstrated mild cataractous changes, 
bilaterally.  Intraocular pressure was 17 on the right and 16 
on the left side.  Fundus examination revealed the presence 
of a large macular scar measuring two to three disc diameters 
with associated exudates and subretinal fluid with associated 
pigment disturbances.  There were drusen-like peripheral 
changes.  The left eye was unremarkable with the exception of 
a deep vascular-like lesion seen in the periphery which was 
felt to be consistent with a polypoidal choroidopathy.  It 
was reported that previous visual fields had demonstrated 
constriction of the field, but that the veteran did not have 
clinical correlation with regard to fundus disease or optic 
nerve disease consistent with this, nor did he show typical 
gait consistent with severe visual field constriction.  It 
was noted that previous evaluations did not identify a cause 
for the apparent constriction on field testing.  The examiner 
stated that the veteran carried a diagnosis of polypoidal 
choroidopathy or posterior uveal bleeding syndrome which was 
most likely the cause for his macular scar on the right side.  
It was noted that he had been additionally evaluated in the 
neurology department because of concern for trace pallor of 
the optic nerve, was found to have a positive florescent 
titer antibody (FTA), and had been further evaluated for 
such. 

The claim was subsequently referred to the office of the VA 
Director of Compensation and Pension Service for evaluation 
of visual efficiency pursuant to M21-1, Part V1, 11.07 (f) in 
September 1999.  In a response received in November 1999, it 
was determined that on the basis of visual efficiency, the 
veteran was entitled to a 70 percent evaluation for visual 
impairment for service-connected disability diagnosed as 
posterior uveal bleeding syndrome, right eye, with mild 
cataractous changes, bilaterally, with best corrected visual 
acuity of light perception in the right eye and 20/30 vision 
in the left eye with constriction of visual fields, based on 
the findings on the December 5, 1998, Goldman Bowl 
perimeters, and on the December 7, 1998 examination.  It was 
added that this was an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(l), and should be identified as such in 
the rating decision. 

By rating determinations dated in November 1999 and June 
2000, the 30 percent rating was increased to 70 percent under 
38 C.F.R. § 4.84a, Diagnostic Code 6068, effective from July 
5, 1996.

Legal Analysis

The Board observes in this instance that there appear to be 
several positions advanced by the veteran and his 
representative, that prior to July 5, 1996, there was a basis 
to assign a 70 percent disability rating for service-
connected eye disability, and that there was CUE in not 
assigning an earlier effective date.

The Board observes, however, that the clinical records cited 
above reflect that while the veteran had a progressive and 
rapid decline in his (ultimately) service-connected left eye 
visual fields, they do not demonstrate that the appellant met 
the criteria for a 70 percent rating under any applicable 
criteria prior to July 1996.  With blindness in the right eye 
having only light perception, vision in the left eye ranged 
between 20/20 and 20/30 during the relevant time frame.  
Examination in March 1996 showed peripheral examination was 
"unremarkable."  But in July 1996 a significant decrease in 
the visual field on the left was shown.  As such, the medical 
evidence does not show that it was factually ascertainable 
prior to July 1996, that the veteran was entitled to a 70 
percent rating under 38 C.F.R. § 4.84, Diagnostic Codes 6068-
6070.  The Board points out that it was only with the 
application of the extraschedular considerations of 38 C.F.R. 
§ 3.321 that a 70 percent disability was granted in this 
regard by the VA Director of Compensation in November 1999.  

Additionally, the evidence in this instance demonstrates that 
prior to July 2, 1996, the veteran is not found to have 
clearly submitted any claim, either formal or informal, for 
an increased rating for service-connected eye disability.  
While the Report of Contact dated in September 1994 did 
indicate that he desired reconsideration of the rating 
decision of July 11, 1994, it is shown that what was 
communicated was a request for service connection for the 
left eye on the same basis as service connection for the 
right eye.  As well, there was similar ambiguity in the 
correspondence of June 10, 1996, wherein the veteran stated 
that he was waiting for an evaluation of his eyes.  In view 
of previous correspondence sent to him by the RO in March 
1996 advising that evaluation of a left eye disorder was 
being deferred pending the scheduling of an examination, it 
could easily be construed that he was referring to the claim 
for service connection for the left eye.  VA is required to 
consider all issues reasonably raised by a veteran's 
statements and evidence.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  However, in Brannon v. West, 12 Vet. App. 
32 (1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  The Court has held that an appellant must have 
asserted a claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  Therefore, 
entitlement to an earlier effective date for an increased 
rating for service-connected eye disability may not be 
considered based on a purported prior unadjudicated claim or 
claims.

The evidence clearly shows that it was not until 
correspondence received by the VA on July 2, 1996, that the 
RO was made aware that the veteran was definitively seeking 
an increased rating for his service-connected right eye 
disorder.  As noted above, the date of receipt of a claim is 
the date on which a claim, information, or evidence is 
received by the VA.  See 38 C.F.R. § 3.1(r) (2002).  
Therefore, the date stamp of Congressman Sarbanes' office is 
irrelevant for VA purposes.  Because a viable claim for an 
increased rating for service-connected eye disability was not 
received until July 2, 1996, and the relevant increase in eye 
disability was not demonstrated until July 8, 1996, 
entitlement to an effective date prior to July 2, 1996, for 
the grant of an 70 percent rating for right eye disability is 
precluded as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995).  

The Board thus finds in this instance that veteran through 
his representative has only proffered vague, general 
allegations of CUE in the RO rating decisions of November 
1999 and June 2000.  Such assertions reference no facts that 
were not considered by the RO, or any pertinent statutory or 
regulatory provisions that were incorrectly applied to the 
facts, which is required in order to establish a valid claim 
of CUE.  See Damrel v. Brown, 6 Vet. App. 242 (1994), Russell 
v. Principi, 3 Vet. App. 310 (1992).  The Board reiterates 
that to assert a valid claim of CUE, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.  He must identify the alleged error with some 
degree of specificity, and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 162 (1994).  Moreover, 
because the rating decision which assigned the effective date 
was timely appealed, it is not necessary for the veteran to 
show CUE.  Rather, it is sufficient to show an earlier claim, 
or evidence from which the increase in disability could be 
factually ascertained, prior to the assigned effective date.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims, and they 
must be denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The January 28, 1976, rating decision assigning a 10 percent 
rating for service-connected low back disability was not 
clearly and unmistakably erroneous; the appeal is denied.

The appeal to establish entitlement to an effective date 
prior to July 5, 1996, for a 70 percent rating for service-
connected eye disability is granted only to the extent that 
an effective date of July 2, 1996, should be assigned.  


REMAND

As noted previously, the RO did not issue a statement of the 
case following the timely received notice of disagreement in 
August 1997.  The Court of Appeals for Veterans Claims 
(Court) has directed that when an appellant has submitted a 
timely notice of disagreement with an adverse decision, and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  In view of the lack 
of a statement of the case in response to the appellant's 
notice of disagreement as to the issues of entitlement to 
service connection for a skin disease of the back and neck 
secondary to exposure to herbicides, service connection for 
gum and dental disorders, and increased ratings for a back 
disorder and hypertension, and the timely notice of 
disagreement with respect to the effective date for the 100 
percent rating for the eye disability, the case must be 
remanded to the RO to address the deficiency.  See 38 C.F.R. 
§§ 20.201, 20.302 (2001); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

The Board also notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002) was promulgated which obligates VA to heighten its duty 
to assist the veteran.  In this regard, the Board observes 
that there is no document in the record notifying the veteran 
of the allocation of the burden of producing evidence; that 
is, which evidence VA will obtain and which evidence the 
veteran must provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  During the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a 
VCAA letter notifying him of the 
allocation of the burden of producing 
evidence.  

2.  The RO must issue a statement of 
the case pertaining to the issues of 
entitlement to service connection for a 
skin disease of the back and neck 
secondary to exposure to herbicides, 
service connection for gum and dental 
disorders, increased ratings for a back 
disorder and hypertension, and an 
earlier effective date for the 100 
percent rating awarded for eye 
disabilities in the August 2002 DRO 
decision.  The veteran and his 
representative should be provided with 
copies of the statement of the Case and 
VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and advise them of 
the applicable time period for 
perfecting an appeal as to those 
issues.

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



